       Case 2:19-cr-00125-KJM Document 59 Filed 03/04/21 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     LUCIOUS JAMES ROY
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                 )   Case No. 2:19-cr-00125-KJM-1
                                               )
12                    Plaintiff,               )   ORDER AUTHORIZING PROBATION TO
                                               )   DISCLOSE RECORDS TO DEFENDANT
13   vs.                                       )
                                               )
14   LUCIOUS JAMES ROY,                        )   Judge: Hon. Kimberly J. Mueller
                                               )
15                   Defendant.                )
                                               )
16                                             )

17
18          The Court has received and considered Defendant’s motion for disclosure of probation
19   records pertaining to his presentence investigation and report. ECF No. 52. The Court hereby
20   GRANTS Defendant’s motion and authorizes probation to disclose the following records to his
21   attorney:
22          1) Child Protective Services (CPS) records.
23          IT IS SO ORDERED.
24   DATED: March 4, 2021.
25
26
27
28
                                                    -1-
